NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR JESUS RODRIGUEZ-MORENO,                   No.    15-72272

                Petitioner,                     Agency No. A201-184-100

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted September 26, 2017**


Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Oscar Jesus Rodriguez-Moreno, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying cancellation of removal. We dismiss

the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez-Moreno’s contentions that the agency failed to consider his

arguments on appeal, violated due process by mischaracterizing or failing to

consider evidence, and failed to conduct a future-oriented analysis are not

supported by the record, and do not amount to colorable claims that would invoke

jurisdiction over the agency’s hardship determmination. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (absent a colorable legal or

constitutional claim, the court lacks jurisdiction to review the agency’s

discretionary determination regarding hardship); Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this context, . . . the claim must

have some possible validity.” (citation omitted)); Larita-Martinez v. INS, 220 F.3d

1092, 1095-96 (9th Cir. 2000) (“[A]n alien attempting to establish that the Board

violated his right to due process by failing to consider relevant evidence must

overcome the presumption that it did review the evidence.”).

      We lack jurisdiction to consider Rodriguez-Moreno’s unexhausted

contention that he was denied a full and fair hearing before the IJ. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the BIA).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-72272